Case 1:19-cv-00715-LO-IDD Document 37 Filed 07/08/19 Page 1 of 3 PageID# 560




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                       Plaintiff,


v.                                                       Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                       Defendants.



      PLAINTIFF’S MEMORANDUM IN SUPPORT OF EX PARTE MOTION TO
              EXTEND THE TEMPORARY RESTRAINING ORDER

       Pursuant to Rule 65(b)(2) of the Federal Rules of Civil Procedure and the Court’s

inherent power to effectuate its own orders, Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), seeks

to extend the Temporary Restraining Order granted and entered by the Court on June 7, 2019

(the “TRO”) [D.I. 20], extended on June 18, 2019 [D.I. 34], and scheduled to expire on July 12,

2019, for a period of fourteen (14) days until July 26, 2019.

       On June 18, 2019, this Court entered the TRO against the Defendants identified on

Schedule A to the Verified Complaint [D.I. 20]. On June 18, 2019, this Court extended the TRO

to expire on July 12, 2019. On June 13, 2019, Plaintiff received its requested discovery from

PayPal and a confirmation from PayPal that it had frozen the subject Defendant PayPal accounts.

Declaration of Monica Riva Talley (the “Talley Decl.”), ¶ 5. Using the information from PayPal,

as well as the shipping information received from Defendants, Plaintiff’s Counsel discovered

that a number of the Defendants are Chinese and reside and conduct business in China. This
Case 1:19-cv-00715-LO-IDD Document 37 Filed 07/08/19 Page 2 of 3 PageID# 561




discovery has caused some additional delays in locating valid addresses for the Defendants in

this case. Talley Decl., ¶ 7. Plaintiff is diligently attempting to find physical locations for each of

the Defendants to effectuate service. Talley Decl., ¶ 6. Plaintiff expects to complete this process

no later than July 19, 2019.

       In addition to filing an Amended Complaint listing the Defendants and proposed

summons for the Defendants having ascertainable addresses within the United States, Plaintiff

intends to file separate proposed summons for the Defendants who, upon information and belief,

reside and conduct business in China. Plaintiff also intends to file a motion to serve those

Defendants by email. See Talley Decl., ¶ 8. Plaintiff will then attempt to effectuate service on

the Defendants based in the United States at the identified physical locations, and with the

approval of this Court, will effectuate service on the Chinese Defendants by email.

       Rule 65(b)(2) states that a temporary restraining order entered without notice may be

extended provided a party can show, prior to expiration of the order, good cause for such an

extension. Fed. R. Civ. P. 65(b)(2). Plaintiff respectfully submits that there is good cause to

extend the TRO, since there is a high probability that the Defendants will continue to harm

Plaintiff without the TRO in place. Specifically, Defendants will likely attempt to move any

assets from their financial accounts to other accounts, potentially outside of this Court’s

jurisdiction. As discussed in Plaintiff’s Memorandum in Support of its Ex Parte Motion for

Entry of a Temporary Restraining Order, and as found by the Court in granting the TRO, this

possibility of harm is significant. In addition, Plaintiff needs this additional time to locate and

effectuate service on the Defendants. Accordingly, in the interest of justice, Plaintiff submits that

extension of the TRO is necessary. In light of the above, Plaintiff respectfully requests that the




                                                  2
Case 1:19-cv-00715-LO-IDD Document 37 Filed 07/08/19 Page 3 of 3 PageID# 562




TRO scheduled to expire on July 12, 2019 be extended for a period of fourteen (14) days until

July 26, 2019.



Date: July 8, 2019                        Respectfully submitted,

                                          /s/ Monica Riva Talley
                                          Monica Riva Talley (VSB No. 41840)
                                          Byron Pickard (VSB No. 47286)
                                          Dennies Varughese, Pharm.D. (pro hac vice)
                                          Nirav N. Desai (VSB. No. 72887)
                                          Nicholas J. Nowak (pro hac vice)
                                          Daniel S. Block (pro hac vice)
                                          STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                          1100 New York Ave., N.W., Suite 600
                                          Washington, DC 20005-3934
                                          Telephone No.: (202) 371-2600
                                          Facsimile No.: (202) 371-2540
                                          mtalley@sternekessler.com
                                          bpickard@sternekessler.com
                                          dvarughe@sternekessler.com
                                          ndesai@sternekessler.com
                                          nnowak@sternekessler.com
                                          dblock@sternekessler.com

                                         Attorneys for Plaintiff




                                             3
